Case 1:19-cr-02032-SMJ ECF No. 194-5 filed 09/11/20 PagelD.1412 Page 1 of 2

EXHIBIT E
e

©

N

o

>)

Oo

a

co

a pe

—T a '

ej ‘s

QO

o

>) gl

© g

a ci.
aan

oO

N

oa & <j

a :

— 4

®

oO A +

co oe

o ,

=

ZY

ws

2. anny ge
ayn gt

axrt gt

a
6 ‘
*

02032-SMJ ECF No. 194-5

 

4
a

 

0202 S xoOGaIe4
« BIO}N - S8NMOOD

senous py Ouisespy - sway - Aves

yosinag  fadues4i siedueig

insesgi sanSnyod - jouedsy - (503) w5y8ug

"aq aayog aluyenbous ip
“Vy Byaug eunye,yoAD a)
uLdjoo, Jeuoneweyy| e

aed siut Aq pax] sabeg

Al abessaw puas @

wv a) ELLY ome Ts) |

SHeUNODg UID « “= sepuaje> ajboop

“gq unoz ucquag {Ty 2 ayers uczHuiuseay tg ulus) UCPGUIyseE AA, iA “Od Aune) ewok, QB “M- jeuag Aassfpg | ~saepuare> ajfoo> FB aifcog S

”

 

ll =— I vom aj

 

 

 

PSBSEPQSGEESSOET=PL WaUsWIO>: | -7OZECaPESEGET MCE EDs eURK/ WES AOOgEIE] wmM/ day
sepuoM 0} Gupveuun Ajeas s]] JOU JO Byes GUE am jf Srey INO Ay OWA
epdosd wioj pnom Aaig ys Ayess | uuayuyny-uosymens siry

MBE Alay axI]

inate esl Se liicy

 

= . AyunwwoD

On oussus, ee. ini

mom $o}oud

‘0 age Aday 9ym7 S1S0d
PNOID UPAOUOG 10) jNoYOO] UO Aq 0} Puesy snr Huno, UOIeYs 2 jnoqy
AGE A9M - O4IT swoH

ueos eulyeAD
UBOS BUNYEA

.J8 VAId

 
 

ereyg ¢ -«Gumoyoy \S «+ pay) g

PE ey a) UES WIE,

 

Ua UY ELLe92E C6PESE99EZ/sISad/uEIs-eUNyeA/WOIYOOGaIe BS O = >

i x saseq - vers ewyea (11) ED
